DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2017/0048606). Regarding claims 1, 5-6, Fan teaches a rear seat display device provided in a vehicle at a position viewable from a rear seat of the vehicle (see Figure 3), the rear seat display device comprising: a display (16; see paragraph [0022] where the actual display device would be the screen of the DVD player and 16 would be the “in-vehicle audio device that outputs content”); a built-in speaker (40,41,42 combination); and a controller (49/54/57) that (i) acquires a signal relating to control of a sound to be output to a vehicle speaker mounted in the vehicle from an in-vehicle audio device (see paragraph [0037]), the vehicle speaker (20) being a different speaker than the built-in speaker (40,41,42), and (ii) controls a sound to be output from the built-in speaker based on the signal relating to the control of the sound (see paragraph [0036]).

Regarding claim 3, Fan teaches wherein the controller (49/54/57) has an adjustable gain value or an adjustable offset value capable of being set to a plurality of stages and further controls the sound to be output from the built-in speaker using the gain value or the offset value (see paragraphs [0028]-[0029], [0037], [0040]).

Regarding claim 4, Fan teaches wherein when the sound to be output from the built-in speaker is different from the sound to be output to the vehicle speaker by the in-vehicle audio device, the controller executes at least one of increasing the gain value or the offset value and notifying an instruction for decreasing a set value of a sound volume to be output from the vehicle speaker to the in-vehicle audio device (see paragraphs [0039]-[0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2017/0048606) in view of Yoshida et al. (US 2021/0306752).  Regarding claim 2, Fan does not distinctly disclose wherein the built-in speaker is a display speaker in which a surface of the display is directly vibrated to emit the sound; rather the Fan reference teaches a broad entertainment system. Yoshida, in a similar field of endeavor, teaches an entertainment system in which the built-in speaker is a display speaker in which a surface of the display is directly vibrated to emit the sound (see paragraph [0061]).  It would have been obvious to one having ordinary skill in the art to modify the system of Fan to be a display speaker (as in Yoshida) to provide a better sound experience to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636